Case 1:17-cv-00247-LPS Document 155 Filed 02/11/19 Page 1 of 2 PageID #: 3718




                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE

ON SEMICONDUCTOR CORPORATION                      )
and SEMICONDUCTOR COMPONENTS                      )
INDUSTRIES, LLC,                                  )
                                                  )
               Plaintiffs,                        )
                                                  )
       v.                                         )     C.A. No. 17-247-LPS
                                                  )
POWER INTEGRATIONS, INC.,                         )
                                                  )
               Defendant.                         )


                             STIPULATION AND PROPOSED ORDER

       WHEREAS, plaintiffs ON Semiconductor Corporation and Semiconductor Components

Industries, LLC (collectively, “ON”) filed a joint letter to the Court regarding a discovery

dispute, (D.I. 139);

       WHEREAS, a teleconference regarding the dispute is set for February 14, 2019 at

11:45 a.m., (D.I. 150);

       WHEREAS, ON filed an opening discovery dispute letter on February 6, 2019,

(D.I. 151);

       WHEREAS, defendant Power Integrations, Inc.’s (“PI”) response to ON’s discovery

dispute letter is currently due February 11, 2019, (D.I. 152);

       WHEREAS, the parties believe that they may be able to resolve the pending dispute by

agreement;

       NOW THEREFORE, the parties hereby stipulate and agree, subject to approval of the

Court, that PI’s time to submit any response to plaintiffs’ opening discovery dispute letter, if

necessary, is extended through and including February 12, 2019.
Case 1:17-cv-00247-LPS Document 155 Filed 02/11/19 Page 2 of 2 PageID #: 3719




 /s/ John G. Day                            /s/ Andrew E. Russell
 John G. Day (No. 2403)                     John W. Shaw (No. 3362)
 Andrew C. Mayo (No. 5207)                  Andrew E. Russell (No. 5382)
 ASHBY & GEDDES, P.A.                       SHAW KELLER LLP
 500 Delaware Avenue, 8th Floor             I.M. Pei Building
 P.O. Box 1150                              1105 North Market Street, 12th Floor
 Wilmington, DE 19899                       Wilmington, DE 19801
 (302) 654-1888                             (302) 298-0700
 jday@ashby-geddes.com                      jshaw@shawkeller.com
 amayo@ashby-geddes.com                     arussell@shawkeller.com
 Attorneys for Plaintiffs                   Attorneys for Defendant

 Dated: February 11, 2019

     SO ORDERED this _____ day of_____________, 2019.


                                    ________________________________
                                    Chief United States District Judge




                                      -2-
